                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ADRIAN NICHOLSON, et al.,
                    Plaintiffs,

v.
                                          Civil Action No. 1:19-cv-519-CCE-JEP
SELECT MANAGEMENT RESOURCES,
LLC, et al.,
                 Defendants.

ASIA ARCHIE, et al.,
                          Plaintiffs,

v.
                                          Civil Action No. 1:19-cv-575-CCE-JEP
SELECT MANAGEMENT RESOURCES,
LLC, et al.,
                 Defendants.

AMELIA GREEN, et al.,
                          Plaintiffs,

v.
                                          Civil Action No. 1:19-cv-670-CCE-JEP
SELECT MANAGEMENT RESOURCES,
LLC, et al.,
                   Defendants.

ALEXIS CANNON, et al.,
                          Plaintiffs,

v.
                                          Civil Action No. 1:19-cv-823-CCE-JEP
SELECT MANAGEMENT RESOURCES,
LLC, et al.,
                 Defendants.




PPAB 5155089v2



       Case 1:19-cv-00519-CCE-JEP Document 27 Filed 10/03/19 Page 1 of 6
                    DEFENDANTS’ RESPONSE TO
           PLAINTIFFS’ MOTION TO COMPEL ARBITRATIONS

       NOW COME Defendants in the above-captioned cases, through their

counsel, and submit this Response to Plaintiffs’ Motion to Compel

Arbitrations filed on September 25, 2019. Plaintiffs assert that their Motion

involves “the same claims, same defenses and same Defendants” currently

pending in Strange et al v. Select Management Resources, et al. 1:19-cv-321

and Phillips et al v. Select Management Resources, et al. 1:19-cv-325. For the

same reasons stated in those cases, this Motion should be denied.

       Approximately thirty-three (33) Plaintiffs – across all cases, including

the Strange and Phillips cases -- entered an arbitration agreement that

specifically states, “[t]o the extent that any Claim or Defense to any Claim

requires a determination under         the United States Constitution (a

“Constitutional Determination”), such Constitutional Determination must be

decided by a court, not an arbitrator.” (Strange Doc # 33, Exhibits B, D, F, H,

Paragraph 1, emphasis added.) Because Defendants have asserted, both as

an affirmative defense, and as a counterclaim, that N.C. Gen. Stat. § 53-164

is unconstitutional under the United States Constitution, the Motion to

Compel Arbitrations should be denied as to all of those Plaintiffs.

       Moreover, Plaintiffs implicitly acknowledged by the joinder of the

various individual plaintiffs that the claims across all six cases arise out of

                                       2
PPAB 5155089v2



       Case 1:19-cv-00519-CCE-JEP Document 27 Filed 10/03/19 Page 2 of 6
similar transactions and pose sufficiently similar questions of law and fact.

See Rule 20(a)(1)(B) of the Federal Rules of Civil Procedure.     The initial

question common to all Plaintiffs —whether N.C. Gen. Stat. § 53-164 is

unconstitutional under the United States Constitution—warrants denial of

all Plaintiffs’ Motions due to this commonality.

       Defendants agree that the Court’s resolution of Plaintiffs’ motions to

compel arbitrations in the Strange and Phillips cases will also resolve the

motion in Nicholson, Green, Archie, and Cannon. Accordingly, and pursuant

to this Court’s September 23, 2019 Order (Nicholson Doc # 24; Green Doc #

20, Archie Doc # 25, Cannon Doc # 21), Defendants hereby adopt and

incorporate the arguments set forth by the Defendants in Strange and

Phillips, including the Response in Opposition (Strange Doc # 38) and Sur-

Reply (Strange Doc # 56).

       Defendants believe Exhibit A to Plaintiffs’ Motion to Compel

Arbitrations is an accurate representation of the current understanding of

the Plaintiffs’ respective statuses, with three exceptions.       Defendants

understand that Antonio Rooks (Nicholson case), Asia Archie (Archie case),

and Mohagemy Johnson (Green case) have accepted their offers to settle

their claims.     Defendants reserve the right to bring any additional

discrepancies to the Court’s attention if they are discovered. Defendants also


                                       3
PPAB 5155089v2



       Case 1:19-cv-00519-CCE-JEP Document 27 Filed 10/03/19 Page 3 of 6
note that, as settlement negotiations are ongoing, it is possible that

Defendants will reach settlement agreements with additional Plaintiffs in the

next 60 to 90 days.

       Respectfully submitted this the 3rd day of October, 2019.

                                     /s/ Catherine R. L. Lawson
                                     Catharine Biggs Arrowood
                                     N.C. State Bar No. 6984
                                     Melanie Black Dubis
                                     N.C. State Bar No. 22027
                                     Catherine R. L. Lawson
                                     N.C. State Bar No. 44574
                                     PARKER POE ADAMS & BERNSTEIN LLP
                                     301 Fayetteville Street, Suite 1400
                                     Raleigh, North Carolina 27601
                                     Telephone: (919) 828-0564
                                     Facsimile: (919) 834-4564
                                     Email: catherinelawson@parkerpoe.com
                                            melaniedubis@parkerpoe.com
                                            cbarrowood@parkerpoe.com

                                     Attorneys for Defendant




                                       4
PPAB 5155089v2



       Case 1:19-cv-00519-CCE-JEP Document 27 Filed 10/03/19 Page 4 of 6
                     CERTIFICATE OF COMPLIANCE

       I HEREBY CERTIFY that the foregoing brief complies with the word

limitation provided in Local Rule 7.3(d). The foregoing brief contain less than

500 words in Century Schoolbook (13-point) proportional type. The word

processing software used to prepare this brief was Microsoft Word for Office

365.

                                    /s/ Catherine R. L. Lawson
                                    Catherine R. L. Lawson
                                    N.C. State Bar No. 44574
                                    PARKER POE ADAMS & BERNSTEIN LLP
                                    301 Fayetteville Street, Suite 1400
                                    Raleigh, North Carolina 27601
                                    Telephone: (919) 828-0564
                                    Facsimile: (919) 834-4564
                                    Email: catherinelawson@parkerpoe.com




                                       5
PPAB 5155089v2



       Case 1:19-cv-00519-CCE-JEP Document 27 Filed 10/03/19 Page 5 of 6
                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing

Defendants’ Sur-reply to Plaintiffs’ Motion to Compel Arbitrations was

electronically filed with the Clerk of the Court by using the CM/ECF System

which will automatically send notice of the filing to the following counsel:

                         James Robert Faucher
                         Brown, Faucher, Peraldo & Benson, PLLC
                         822 N. Elm St., Ste. 200
                         Greensboro, NC 27401
                         Email: james@greensborolawcenter.com
                         Counsel for Plaintiffs

                         Scott F. Wyatt
                         Donavan J. Hylarides
                         Wyatt Early Harris Wheeler LLP
                         1912 Eastchester Drive, Suite 400
                         High Point, NC 27265
                         Email: swyatt@wehwlaw.com
                                dhylarides@wehwlaw.com
                         Counsel for Defendants

       This the 3rd day of October, 2019.

                                     /s/ Catherine R. L. Lawson
                                     Catherine R. L. Lawson
                                     N.C. State Bar No. 44574
                                     PARKER POE ADAMS & BERNSTEIN LLP
                                     301 Fayetteville Street, Suite 1400
                                     Raleigh, North Carolina 27601
                                     Telephone: (919) 828-0564
                                     Facsimile: (919) 834-4564
                                     Email: catherinelawson@parkerpoe.com

                                     Attorneys for Defendants


                                       6
PPAB 5155089v2



       Case 1:19-cv-00519-CCE-JEP Document 27 Filed 10/03/19 Page 6 of 6
